 

 

VALLEY COMMERCE BANCORP

2007 EQUITY INCENTIVE PLAN

Stock Option Award Agreement

Valley Commerce Bancorp, a California corporation and a registered bank holding
company under the Bank Holding Company Act of 1956 (the “Company”), and the
undersigned person (the “Optionee”) have entered into this Stock Option Award
Agreement (the “Award Agreement”) effective as of the Grant Date set forth
below. The Company has granted to Optionee the option (the “Option”) to purchase
the number of shares (the “Shares”) of common stock, no par value, of the
Company (the “Stock”) set forth below at the per Share purchase price (the
“Exercise Price”) set forth below, pursuant to the terms of this Award
Agreement. The Option was granted under the Company’s 2007 Equity Incentive
Plan, as the same may be amended, modified, supplemented or interpreted from
time to time (the “Plan”), which is incorporated herein by reference and to
which this Option is subject in all respects.

Optionee Name: _____________________ Grant Date:

_____________________

MM/DD/YYYY

Expiration Date:

_____________________

MM/DD/YYYY

Type of Option:

Number of Shares:

_____________

_____________

Exercise Price: $______

 

1.                  Terms of Plan. All capitalized terms used in this Award
Agreement and not otherwise defined shall have the meanings ascribed thereto in
the Plan. Optionee confirms and acknowledges that Optionee has received and
reviewed a copy of the Plan. The Plan is administered by the Compensation
Committee of the Board of Directors (the “Committee”) which has complete
authority to make all determinations with respect to each Award, to interpret
the Plan, to prescribe, amend and rescind rules and regulations relating to the
Plan, to determine the terms and provisions of Award Agreements, and to make all
other determinations under the Plan.

2.                  Nature of the Option. The Option has been granted as an
incentive to Optionee’s Continuous Service, and is in all respects subject to
such Continuous Service and all other terms and conditions of this Award
Agreement. The Option is intended to be an [Incentive/Nonstatutory] Option.



5

 

 

3.                  Vesting, Exercise and Term of Option. The Option shall vest
and become exercisable during its term in accordance with the following
provisions:

(a)                 Vesting and Right of Exercise.

(i)                   The Option shall be fully vested and exercisable as of the
Grant Date, subject to Optionee’s Continuous Service, this Award Agreement and
the Plan.

(ii)                  In the event of Optionee’s death, disability or other
termination of Optionee’s Continuous Service, the Option shall be exercisable in
the following manner:

(I) Termination of Employment: the Option ceases to be exercisable 90 days
following termination of employment, during which time it shall be exercisable
only to the extent exercisable at the date of termination, except that the
Option shall not be exercised after its expiration date;

(II) Disability: if Optionee was in Continuous Service from the Grant Date until
the date of termination of service due to disability, the Option ceases to be
exercisable twelve months following the date of termination of Continuous
Service from disability, during which time it shall be exercisable only to the
extent exercisable at the date of termination due to disability, except that the
Option shall not be exercised after its expiration date; and

(III) Death: if the Optionee was in Continuous Service from the Grant Date until
the date of death, the Option ceases to be exercisable twelve months following
the date of death, during which time it shall be exercisable by the Optionee’s
estate or by a person who acquired the right to exercise the Option by bequest,
inheritance or otherwise as a result of the Optionee’s death only to the extent
exercisable at the date of death, except that the Option shall not be exercised
after its expiration date.

(b)               Method of Exercise. In order to exercise any vested portion of
the Option, Optionee shall notify the Company in writing by executing and
delivering the Notice of Exercise of Stock Option in the form attached hereto as
Exhibit A (the “Exercise Notice”). The certificate or certificates representing
Shares as to which the Option has been exercised shall be registered in the name
of Optionee or otherwise as the Optionee may request and the Company shall
permit.

(c)                Restrictions on Exercise; Term of Option.

(i)                 Optionee may exercise the Option subject to the limitations
in Section 3(a) of this Award Agreement.

(ii)               Optionee may not exercise the Option if the issuance of the
Shares upon such exercise or the method of payment of consideration for such
Shares would constitute a violation of any applicable federal or state
securities law or other law or regulation.



6

 

 

(iii)             The method and manner of payment of the Exercise Price will be
subject to the prohibition on loans to directors and executive officers in
Section 402 of the Sarbanes-Oxley Act of 2002, to the rules under Part 221 of
Title 12 of the Code of Federal Regulations as promulgated by the Federal
Reserve Board, and to any other applicable laws, rules or regulations.

(iv)             As a condition to the exercise of the Option, the Company may
require certain representations and warranties as the Company may request
pursuant to Section 9.3 of the Plan. Prior to or subsequent to exercise of the
Option, the Company may require the Optionee to enter into certain lock-up
arrangements as provided in Section 9.4 of the Plan.

(v)               Optionee may only exercise the Option upon, and the
obligations of the Company under this Award Agreement to issue Shares to
Optionee upon any exercise of the Option is conditioned on, satisfaction of all
federal, state, local or other withholding tax obligations associated with such
exercise (whether so required to secure for the Company a tax deduction or
otherwise) (“Withholding Obligations”). The Company reserves the right to
require Optionee to remit to the Company an amount sufficient to satisfy all
Withholding Obligations prior to the issuance of any Shares upon any exercise of
the Option. In addition, Optionee authorizes the Company to deduct any such
Withholding Obligations from any payments of any kind due to Optionee (whether
in connection with the Option or otherwise). The Optionee may elect to satisfy
Withholding Obligations, in whole or in part, by having the Company withhold
shares of Stock otherwise due to the Optionee upon exercise of the Option, or by
submitting shares of Stock previously owned by the Optionee.

(vi)             No fraction of a Share shall be purchasable or deliverable upon
exercise of the Option, but in the event any such Shares shall include a
fraction of a Share (whether due to net exercise, payment of the Exercise Price
by having Shares withheld or by submitting previously owned shares, by
adjustment of the Option as provided in the Plan, or otherwise), such number of
Shares shall be rounded down to the nearest smaller whole number of Shares.

(vii)           The Option may not be exercised more than 10 years after the
Grant Date, and may be exercised during such term only in accordance with the
terms of this Award Agreement.

4.                  Transferability of Option.

(a)               The Option may not be transferred in any manner other than by
will or pursuant to the laws which would apply if the Optionee dies without
leaving a will.

(b)               The terms of this Award Agreement shall bind the Optionee and
his or her spouse or domestic partner and the respective Permitted Transferees,
executors, administrators, heirs, personal representatives and successors of the
foregoing.



7

 

 

5.                  Method of Payment.

(a)               Upon exercise, Optionee shall pay the aggregate Exercise Price
of the Shares purchased and the Withholding Obligations by any of the following
methods, or a combination thereof, at the election of Optionee:

(i)                 cash;

(ii)               certified or bank cashier’s check;

(iii)             if shares of Stock are traded on an established stock market
or exchange on the date of exercise, by surrender of whole shares of Stock
having a Market Value equal to the portion of the Exercise Price to be paid by
such surrender, provided that if such shares of Stock to be surrendered were
acquired upon exercise of an Incentive Option, Optionee must have first
satisfied the holding period requirements under Section 422(a)(1) of the Code;

(iv)             by a “net exercise” of the Option, in which the Company will
not require a payment of the Exercise Price but will reduce the number of shares
of Stock issued upon the exercise by the largest number of whole shares that
have a Fair Market Value that does not exceed the aggregate Exercise Price of
the Shares as to which the Option is being exercised. With respect to any
remaining balance of the aggregate Exercise Price, the Company will accept a
cash payment from the Optionee. The number of shares of Stock underlying the
Option will decrease following exercise to the extent of (i) Shares used to pay
the Exercise Price of an Option under the “net exercise” feature, (ii) Shares
actually delivered to the Optionee as a result of such exercise and (iii) Shares
withheld to pay the Withholding Obligations; or

(v)               if shares of Stock are traded on an established stock market
or exchange on the date of exercise, pursuant to and under the terms and
conditions of any formal cashless exercise program authorized by the Company
entailing the sale of the Stock subject to an Option in a brokered transaction
(other than to the Company).

(b)               Payment in Stock. If Optionee shall pay all or a portion of
the aggregate Exercise Price and Withholding Obligations due upon an exercise of
the Option by surrendering shares of Stock pursuant to Section 5(a)(iii), then
Optionee:

(i)                 shall accompany the Exercise Notice with a duly endorsed
blank stock power (with an appropriate signature guarantee if requested by the
Company) with respect to the number of shares of Stock to be surrendered and
shall deliver the certificate(s) representing such surrendered shares to the
Company at its principal offices within two business days after the date of the
Exercise Notice;

 

8

 



 

(ii)               authorizes the Company to transfer so many whole number of
Shares represented by such certificate(s) that have a Fair Market Value that
does not exceed the aggregate Exercise Price for the Shares as to which the
Option is being exercised. With respect to any remaining balance of the
aggregate Exercise Price, the Company will accept a cash payment from the
Optionee; and

(iii)             may not surrender any fractional share as payment of any
portion of the Exercise Price.

6.                  Adjustments to Option. Pursuant to Section 8.1 of the Plan,
in certain cases the number of Shares covered by the Option and the Exercise
Price will be proportionately adjusted if the outstanding number of shares of
Stock are increased, decreased, or exchanged for a different number or kind of
shares or other securities, or if additional shares or new or different shares
or other securities are distributed with respect to the outstanding Stock,
through merger, consolidation, sale of all or substantially all the property of
the Company, reorganization, combination, recapitalization, reclassification,
stock dividend, stock split, reverse stock split, or other similar distribution
of the Company’s equity securities without the receipt of consideration by the
Company.

7.                  Not an Employment Contract. Nothing in the Plan or this
Award Agreement shall confer upon Optionee any right to continuation of the
Optionee’s employment or other association with the Company or shall interfere
with or restrict in any way the rights of the Company, which are hereby
expressly reserved, to modify the terms of Optionee’s employment or to terminate
Optionee’s employment at any time for any reason whatsoever, with or without
cause.

8.                  Tax Consequences Generally. Optionee acknowledges that
Optionee may suffer adverse tax consequences as a result of exercise of the
Option. Optionee acknowledges that the Company advises Optionee to consult with
the Optionee’s tax advisers in connection with the tax implications relating to
the Option including but not limited to the acquisition, disposition or transfer
of the Option or of any securities or property in connection therewith, and that
Optionee is not relying on the Company for any tax advice in connection
therewith. Any adverse consequences incurred by an Optionee in connection with
the Option, including, without limitation, from the use of shares of Stock to
pay any part of the Exercise Price or any tax in connection with the exercise of
the Option, and any adverse tax consequences arising from a disqualifying
disposition within the meaning of Section 422 of the Code, shall be the sole
responsibility of Optionee.

9.                   Cancellation of Option For Improper Acts of Optionee. If,
at any time during the course of the Optionee’s employment with the Company or
any Affiliates or within six months after termination of Continuous Service, the
Optionee engages in any activity in competition with any business activity of
the Company or of any Affiliates, or inimical, contrary or harmful to the
interests of the Company or any Affiliates, then (1) the Option and all other
Awards under the Plan made to the Optionee shall terminate and be forfeited, (2)
any cash, security or other property acquired by the Optionee pursuant to the
Option and pursuant to all other Awards under the Plan, which cash, security or
property was acquired by the Optionee during the Forfeiture Period shall be
forfeited, and (3) any gain realized by the Optionee from the sale of any
security acquired under the Option or any other Award during the Forfeiture
Period shall be paid by the Optionee to the Company. The “Forfeiture Period”
shall mean the period commencing on the Grant Date of the Option or any other
Award and ending six months from termination of Continuous Service.



9

 

 

10.                    Consent of Spouse/Domestic Partner. Optionee agrees that
Optionee’s spouse’s or domestic partner’s interest in the Option is subject to
this Award Agreement and such spouse or domestic partner is irrevocably bound by
the terms and conditions of this Award Agreement. Optionee agrees that all
community property interests of Optionee and Optionee’s spouse or domestic
partner in the Option, if any, shall similarly be bound by this Award Agreement.
Optionee agrees that this Award Agreement is binding upon Optionee’s and
Optionee’s spouse’s or domestic partner’s executors, administrators, heirs and
assigns. Optionee represents and warrants to the Company that Optionee has the
authority to bind Optionee’s spouse/domestic partner with respect to the Option.
Optionee agrees to execute and deliver such documents as may be necessary to
carry out the intent of this Section 10 and the consent of Optionee’s
spouse/domestic partner.

11.                    Receipt of Plan. Optionee acknowledges receipt of a copy
of the Plan and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts the grant of Options made pursuant to
this Award Agreement subject to all of the terms and provisions thereof.
Optionee has reviewed the Plan and this Award Agreement in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this Award
Agreement, and fully understands all provisions of the Award Agreement. Optionee
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan
or this Award Agreement.

IN WITNESS WHEREOF, Optionee and the Company have entered into this Award
Agreement as of the Grant Date.

 

 

_______________________________  

[Optionee Signature]



 

_______________________________  

[Optionee Name] (please print)

 

 

Valley Commerce Bancorp

 

By:   ______________________________

 

Name:   ____________________________

 

Title:   _____________________________

 

10

 

Exhibit A

Notice of Exercise of Stock Option

I ________________________________________ (please print legibly) hereby elect
to exercise the stock options(s) identified below (the “Option(s)”) granted to
me by Valley Commerce Bancorp (the “Company”) under its 2007 Equity Incentive
Plan (the “Plan”) with respect to the number of shares of Stock of the Company
set forth below (the “Shares”). I acknowledge and agree that my exercise of the
Option(s) is subject to the terms and conditions of the Plan and the Stock
Option Award Agreement(s) governing the Option(s). Optionee confirms and
acknowledges that Optionee has received and reviewed the Plan as approved by
Shareholders May 15, 2007.

1. _____________ Shares at $ ________ per share (Grant date of Option):
____________

2. _____________ Shares at $ ________ per share (Grant date of Option):
____________

3. _____________ Shares at $ ________ per share (Grant date of Option):
____________

4. _____________ Shares at $ ________ per share (Grant date of Option):
____________

 

OPTION EXERCISE

 

I choose to pay the Exercise Price of the above option(s) as follows [please
complete the numbered item(s) which apply to your exercise]:

 

 1. Cash: $____________________
 2. Check: $____________________ (please make checks payable to Valley Commerce
    Bancorp)
 3. Surrender of _________________ Shares
 4. Net exercise as described in Section 5(a)(iv) of the Option ¨ [if applicable
    check box]

 

I choose to pay the tax withholding relating to the exercise of the above
option(s) as follows:

 5. Cash: $____________________
 6. Check: $____________________ (please make checks payable to Valley Commerce
    Bancorp)
 7. Surrender of _________________ Shares currently owned by Optionee
 8. Withholding of _______________ Shares from Shares otherwise deliverable on
    exercise

 

 

 

